Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-23 renumbered as 1-20 allowed.
Response to Arguments
Double Patenting
Previous nonstatutory double patenting rejection is withdrawn in view of Applicant’s terminal disclaimer filed January 21, 2022.
Terminal Disclaimer
3.	The terminal disclaimer filed on January 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,624,140 is reviewed and is accepted.  The terminal disclaimer has been recorded.
4.	Applicant’s arguments, see remarks, filed 1/21/2022, with respect to claims 4 and 18 have been fully considered and are persuasive.  The rejection under 35 USC 103  of  claims has been withdrawn. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 7, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462